DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	In the remarks filed 12/07/2021, Applicant elects Group I (claims 1-10) without traverse, and further submits that the non-elected claims (claims 11-20) have been withdrawn from consideration. 

Status of Claims
	Claims 1-20 were previously pending in the application. 
	As of the remarks filed 12/07/2021, claims 11-20 are withdrawn as being drawn to a non-elected Group of Invention. 
	Accordingly, claims 1-10 are under examination. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 recites the limitation “a technique selected from the group consisting of electromagnetic tracking, optical tracking, and combinations thereof” in lines 2-3. Examiner respectfully suggests amending this limitation of claim 4 to instead recite “a technique selected from a group consisting of electromagnetic tracking, optical tracking, and combinations thereof.” 

Claim 6 is objected to because of the following informalities: 
Claim 6 does not conclude in a period. Appropriate correction is required. 

Claim 10 is objected to because of the following informalities: 
Claim 10 recites the limitation “wherein the ultrasound transducer is part of a transducer array” in lines 1-2. More specifically, claim 10 recites “the ultrasound transducer” in the first line of the claim. Claim 10 is directly dependent on claim 8 and indirectly dependent on claim 1 (via claim 8). However, neither claim 1 nor claim 8, the claims from which claim 10 depends, introduce/mention an ultrasound transducer. Conversely, claim 9 does recite “an ultrasound transducer” in lines 1-2. Based on this, Examiner is under the assumption that claim 10 was intended to be dependent on claim 9 as opposed to claim 8, as this would avoid potential antecedent basis issues regarding the “ultrasound transducer” feature. Examiner respectfully suggests correction of this dependency discrepancy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling (US 2011/0301451 A1, hereinafter “Rohling”) in view of Belohlavek et al. (US 2013/0204138 A1, hereinafter “Belohlavek”). 

Regarding claim 1, Rohling discloses an “apparatus and method for imaging a medical instrument” (Title) comprising “a first ultrasound probe configured to acquire a first volumetric dataset representing a 3-D image of a first volume [and] a second ultrasound probe configured to acquire a second volumetric dataset representing a 3-D image of a second volume” (Abstract), as it would be “beneficial to provide real-time images of both the target and the needle as it progresses towards the target” ([0002]), and further discloses: 
An imaging system ("apparatus and method for imaging a medical instrument" Rohling: [0001]; “ultrasound imaging and needle guiding apparatus 200" Rohling: [0031], Fig. 2), the system comprising

an interventional device ("a needle 405 (as shown in FIG. 5), ablation probe, catheter, guide wires or other medical instrument that is inserted into the body 101 and guided by the apparatus 200" Rohling: [0031], Fig. 5) comprising an elongate body ([Fig. 5 further shows the needle 405 to comprise an elongate body.]) and a sensor located on the elongate body ("tracking system can be based on electromagnetic tracking of coils placed on both the needle 405 and the apparatus 200" Rohling: [0063]; [The “coils placed on … the needle 405” represent the sensor of the interventional device.]);
a processor in communication with the imaging elements ("outputs echo signals (representing 3-D volume datasets) from both probes 201, 202 to a signal processor 904" Rohling: [0045]), the processor configured to generate an image from image signals ("Signal processor 904 outputs the modified echo signals to a 3-D image rendering module 905 which converts the 3-D volume datasets into 2-D images" Rohling: [0045]) and identify a position of the interventional device ("a position tracking system that provides measurements of the needle location and orientation relative to the displayed as a single or as multiple image(s) of the volume of interest and the medical instrument 405 inserted into the volume of interest" Rohling: [0032], Fig. 13). 

Rohling is not being relied upon for teaching: 
the sensor being responsive to an image signal emitted from at least one of the imaging elements; and
a processor in communication with … the interventional device, 
and identify a position of the interventional device in the image using sensor signal data received from the sensor, the sensor signal data corresponds to the image signal emitted from the at least one imaging element.
To clarify, the limitation of “identify a position of the interventional device in the image” is disclosed by Rohling. Rohling does not explicitly disclose that the identification of a position of the interventional device in the image is done using sensor signal data received from the sensor. As described below, Belohlavek is being relied upon for teaching the limitation of identify[ing] a position of the interventional device in the image using sensor signal data received from the sensor. 

However, in a similar invention in the same field of endeavor, Belohlavek teaches “an acoustically-actice catheter (AAC) for use with an ultrasound imaging system and a method for tracking the AAC with respect to anatomic target chosen within a body” (Abstract) in the field of “ultrasonic systems and methods capable of locating a position of an object, such as a catheter, within a body by utilizing acoustic interference between an acoustic wave generated by the object and the ultrasound (US) wave generated by the imaging system” ([0003]), and further teaches: 

a processor in communication with the imaging elements and the interventional device ("a processor that is programmable with the above-mentioned program code such as to effectuate active navigation of the steerable tip of the catheter in response to determination of a location of the catheter's tip based on the detection of an acoustic interference and in reference to at least one Doppler scan plane" Belohlavek: [0025]), the processor configured to generate an image from image signals ("generating of an image of the catheter tip based on an ultrasound echo produced by the ultrasound waves generated by the transducer and reflected by the tip" Belohlavek: [0025]; "echo signals from each transducer element 202 are combined in the receiver 206 to produce a single “echo” signal that is further employed to produce a line in an image displayed on a display system 212" Belohlavek: [0047]) and identify a position of the interventional device in the image ("determining a location of the tip based on the detection of an acoustic interference signal resulting from interference between an acoustic waves generated by the transducer and that generated by the crystalline element" Belohlavek: [0025]) using sensor signal data received from the sensor ("interaction of the signals associated with the crystalline element at the tip of the AAC and the transducer of the US-imaging machine" Belohlavek: [0046]), the sensor signal data corresponds to the image signal emitted from the at least one imaging element ("crystalline element 320 is electrically driven to emit an acoustic signal (a ultrasound transducer and the crystal at the tip of the catheter are electrically equipped to generate respectively corresponding acoustic waves" Belohlavek: [0023]).
In Belohlavek’s invention, the acoustic signal emitted by crystalline element 320 (representing the claimed sensor signal data) has characteristics which are controllable in reference to the US-system frame rate and/or pulse repetition frequency (representing the claimed image signal(s) emitted from the imaging element). Belohlavek’s disclosure that the characteristics of the acoustic signal emitted by the crystalline element are controllable in reference to the frame rate and/or frequency of the image signals (from the US-system) is being used to represent that the sensor signal data (from the sensor) corresponds to (controllable in reference to) the image signal emitted from the at least one imaging element. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the acoustically-active catheter (AAC) for use with an ultrasound imaging system as taught by Belohlavek. One of ordinary skill in the art would have been motivated to make this modification because of the advantages of “employing an active, ultrasonically identifiable catheter tip that can be precisely located in a scan-plane and, furthermore, can be tracked to identify locational deviations of the tip from a scan-plane” ([0021]). 

	Regarding claim 4, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
	Rohling further discloses: 


Regarding claim 5, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
Rohling is not being relied upon for teaching: 
wherein the sensor signal data includes first sensor signal data corresponding to a first imaging element and second sensor signal data corresponding to a second sensor element, and the first and second sensor signal data are compared to identify the position of the interventional device.
However, in a similar invention in the same field of endeavor, Belohlavek teaches “an acoustically-actice catheter (AAC) for use with an ultrasound imaging system and a method for tracking the AAC with respect to anatomic target chosen within a body” (Abstract) in the field of “ultrasonic systems and methods capable of locating a position of an object, such as a catheter, within a body by utilizing acoustic interference between an acoustic wave generated by the object and the ultrasound (US) wave generated by the imaging system” ([0003]), and further teaches: 
wherein the sensor signal data ("ultrasound transducer and the crystal at the tip of the catheter are electrically equipped to generate respectively corresponding acoustic waves" Belohlavek: [0023]) includes first sensor signal data corresponding to a first imaging element ("signal pulses from an acoustic-signal generating crystalline element and those produced by the US transducer" Belohlavek: [0022]) and second sensor signal data corresponding to a second sensor element ("signal pulses from an acoustic-signal generating crystalline element and those produced by the US transducer" Belohlavek: comparison of data in real-time may be one triggered by the system and executed simultaneously with and without interruption of operation of the system during which such comparison is being performed" Belohlavek: [0070]) to identify the position of the interventional device ("determining a location of the tip based on the detection of an acoustic interference signal resulting from interference between an acoustic waves generated by the transducer and that generated by the crystalline element" Belohlavek: [0025]).
In Belohlavek’s invention, the signal pulses/acoustic waves generated/produced by the ultrasound (US) transducer represent the first sensor signal data corresponding to a first imaging element, while the signal pulses/acoustic waves generated/produced by the crystalline element represent the second sensor signal data corresponding to a second sensor element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the acoustically-active catheter (AAC) for use with an ultrasound imaging system as taught by Belohlavek. One of ordinary skill in the art would have been motivated to make this modification because of the advantages of “employing an active, ultrasonically identifiable catheter tip that can be precisely located in a scan-plane and, furthermore, can be tracked to identify locational deviations of the tip from a scan-plane” ([0021]). 

Regarding claim 7, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
	Rohling further discloses: 


Regarding claim 9, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
	Rohling further discloses: 
wherein at least one of the imaging elements comprises an ultrasound transducer ("probes 201, 202 of the apparatus 200 can be a mechanical 3-D probe or a multi-dimensional 3-D probe" Rohling: [0039]; "ultrasound probe comprises a set of transducer elements" Rohling: [0028]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rohling in view of Belohlavek, further in view of Stindel et al. (US 2018/0000447 A1, claiming priority to PCT/EP2015/080361 filed 12/17/2015, hereinafter “Stindel”). 

Regarding claim 2, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
	Rohling further discloses: 

Rohling is not being relied upon for teaching: 
a position of the first imaging element is tracked relative to a position of the second imaging element.
However, in a similar invention in the same field of endeavor, Stindel teaches “an ultrasound measuring device” (Abstract) which includes “a first set of measuring elements to measure a relative positioning of the probes” (Abstract) and “a second set of measuring elements to measure a positioning of the device relative to a reference plane” (Abstract), and further teaches: 
a position of the first imaging element is tracked relative to a position of the second imaging element ("device includes a first set of measuring elements to measure a relative positioning of the probes, including one travel sensor and at least two orientation sensors" Stindel: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the ultrasound measuring device as taught by Stindel. One of ordinary skill in the art would have been motivated to make this modification because it “resolves the problems of low precision or those linked to the invasive methods of measurement” ([0117]), and further would be motivated because it enables “the acquisition and the viewing of the two simultaneous ultrasound images” ([0117]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rohling and Belohlavek in view of Stindel, further in view of Caluser (US 2009/0124906 A1, hereinafter "Caluser").

Regarding claim 3, the combination of Rohling, Belohlavek, and Stindel discloses: 
The system of claim 2, as described above. 
Stindel further discloses: 
wherein the first imaging element is further tracked relative to a reference plane ("device includes a second set of measuring elements to measure a positioning of the device relative to a reference plane, including at least one orientation sensor" Stindel: Abstract).
While Stindel discloses tracking of the imaging element relative to a reference plane, Stindel does not explicitly discloses tracking relative to a reference point. 
However, in a similar invention in the same field of endeavor, Caluser teaches “an apparatus, system, and method where the ultrasound transducer position registration is automated” (Abstract) “in reference to the predetermined anatomical reference points” ([0019]), and further teaches: 
wherein the first imaging element is further tracked relative to a reference point ("ultrasound probe position registration, calculating the position of each pixel in the ultrasound image in reference to the predetermined anatomical reference points (AR)" Caluser: [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the ultrasound transducer position registration as taught by Caluser. One of ordinary skill in the art would have been motivated to make this modification because it "provides an easy, uniform, method of communicating the target position among healthcare providers by guiding the ultrasound" (Caluser: [0018]). Furthermore, "[it] is desirable to obtain the instant recording of target coordinates seen in the ultrasound image in relation to the anatomical reference (for example, a nipple) and the simultaneous recording of the transducer position. Currently, the automated recording of the transducer position in real time scanning is limited due to the motion of the pre-. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rohling in view of Belohlavek, as described above with respect to claim 5, further in view of Cohen et al. (US 2015/0282890 A1, hereinafter “Cohen”).

Regarding claim 6, the combination of Rohling and Belohlavek discloses: 
The system of claim 5, as described above. 
Belohlavek further discloses: 
wherein coordinate information from the first and second signal data is compared ("generation of two Doppler scan planes in real-time is understood to be contemporaneous with the process of catheter navigation, while comparison of data in real-time may be one triggered by the system and executed simultaneously with and without interruption of operation of the system during which such comparison is being performed" Belohlavek: [0070]) to identify the position of the interventional device ("determining a location of the tip based on the detection of an acoustic interference signal resulting from interference between an acoustic waves generated by the transducer and that generated by the crystalline element" Belohlavek: [0025])
The combination of Rohling and Belohlavek is not being relied upon for teaching: 
wherein coordinate information from the first and second signal data is weighted
However, in a similar invention in the same field of endeavor, Cohen teaches an “apparatus and methods … for use with a tool that is inserted into a portion of a body of a subject” (Abstract), including 
wherein coordinate information from the first and second signal data is weighted ("pixels in the image (as defined hereinabove) may be weighted such that pixels in the vicinity of the current location of the cursor are assigned a greater weight than pixels in another portion of the image" Cohen: [0861]; "applies a weighted averaging function to the value of each pixel, as defined by its relative locations in a series of consecutive frames, and displays the resulting image" Cohen: [0960]) and compared ("image frame is used a reference image frame, to which to compare subsequent image frames" Cohen: [0761]) to identify the position of the interventional device ("alignment of the image frames is achieved by aligning a virtual feature or region that is derived from a manipulation (such as an average, a weighted average, a translation, a rotation, and/or a scaling) of the locations of one or more observable features or regions of the image frames" Cohen: [0749])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the weighting of signal data as taught by Cohen. One of ordinary skill in the art would have been motivated to make this modification because of the "precise real-time localization of a guide wire tip and therapeutic device, in order to provide assistance in guide wire navigation and accurate device deployment" (Cohen: [0046]). Furthermore, “performing the procedure using such image guidance facilitates the performance of the procedure by a healthcare professional" (Cohen: [0078]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rohling in view of Belohlavek, further in view of Prins et al. (US 2013/0245450 A1, hereinafter “Prins”).

Regarding claim 8, the combination of Rohling and Belohlavek discloses: 
The system of claim 1, as described above. 
Rohling is not being relied upon for teaching: 
further comprising a multiplexer configured to compile signals from the imaging elements and deliver the compiled signals to the processor.
However, in a similar invention in the same field of endeavor, Prins teaches an ultrasound imaging device where the “ultrasound probes include two ultrasound transducers, wherein the transducer elements of one transducer are arranged for transmitting ultrasound, and the transducer elements of the other for receiving ultrasound” ([0015]), and further teaches: 
further comprising a multiplexer ("multiplexing electronic circuitry is provided in the wafer carrier, which is arranged to multiplex electronic signals provided by each of the individual transducer elements (piezo circuitry) into a single signal" Prins: [0036]) configured to compile signals ("multiplexing circuitry … to combine plural electronic signals" Prins: [0036]) from the imaging elements and deliver the compiled signals to the processor ("central processing unit that controls the probe and renders the images from the acoustic signals derived from the probe" Prins: [0004]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method for imaging a medical instrument disclosed by Rohling, by including the multiplexer as taught by Prins. One of ordinary skill in the art would have been motivated to make this modification "[to] reduce the amount of wires to connect each of these 2000 and above individual transducer elements, electronic circuitry is provided to combine at least some individual transducer element so they can use a single wire" (Prins: [0016]).

	Regarding claim 10, the combination of Rohling, Belohlavek, and Prins discloses: 
The system of claim 8, as described above. 

wherein the ultrasound transducer is part of a transducer array ("multidimensional arrays: A specialized probe is created without a motorized mechanism, but instead uses a two dimensional array of transducers to scan" Rohling: [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793